Citation Nr: 1451463	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-07 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran had active service from July 1969 to July 1971, to include service in the Republic of Vietnam from December 1969 to November 1970.  His decorations include the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In his VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in September 2014, he withdrew that request and asked that his appeal be forwarded to the Board.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his peripheral neuropathy had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy are met.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

If a veteran was exposed to an herbicide agent during service, certain diseases, including early-onset peripheral neuropathy, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 3.307(a) (6), 3.309(e).  For early-onset peripheral neuropathy, the disability must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection. The Veteran's service personnel records show service in Vietnam, for the purposes of the controlling regulations, from December 1969 to November 1970.  Thus, he is presumed to have been exposed to herbicides.  

In a March 2011 statement, the Veteran complained of numbness in his hands and feet after Vietnam, but this does not indicate that the symptoms were experienced during service or within the first post-service year.  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records, including his May 1971 service separation examination and report of medical history, do not reflect complaints of neurologic impairment or a diagnosis of peripheral neuropathy.  Post-service private and VA treatment records beginning in July 2004 reflect pain and numbness in hands.  Although he reported that these occurred with cold weather, he also reported that they occurred when he woke up in the morning, and were thus not necessarily related to cold exposure.  

Over the next eight years, the Veteran continued to report bilateral arm and hand pain, and diagnoses of Raynaud's disease/phenomena, Dupuytren's contractions, Buerger's disease, peripheral neuropathy, and "intermittent paresthesias and dysesthesias of hands" were made.  Specific records include a May 2010 private treatment record noting diagnoses of Raynaud's syndrome of hands and feet and chronic numbness, suggesting that the Veteran's chronic numbness different or discrete from his Raynaud's syndrome.  Another important record, a November 2010 private treatment record notes mild hypoesthesia of fingertips and feet on physical examination and a diagnosis of peripheral neuropathy of the hands and feet.  Further, a July 2012 VA treatment record reflects that his numbness and tingling had previously been given several different diagnoses, among them neuropathy, carpal tunnel syndrome, Buerger's, Raynaud's, and spinal disease.

The Board finds that the Veteran's symptoms of numbness and pain in his hands and feet were ultimately diagnosed as peripheral neuropathy.  The vast majority of the treatment records beginning in November 2010 reflects a single diagnosis, peripheral neuropathy, and appears to have ruled out any other diagnoses as a basis of the Veteran's symptoms.  

The Board also finds that this diagnosis is related to the Veteran's in-service herbicide exposure.  A March 2011 opinion by Dr. Essex, the Veteran's treating physician since 1993, concluded that based on the Veteran's consistent reports of hand and foot pain during that entire period, those symptoms were most consistent with peripheral neuropathy, and that it was entirely plausible that the neuropathic pain was related to his herbicide exposure.  Although a VA clinician found in July 2012 that the Veteran's peripheral neuropathy was likely idiopathic, and another found in December 2012 that the peripheral neuropathy was of uncertain etiology, neither opinion is as probative as that of Dr. Essex, whose conclusion is predicated on nearly 20 years of personal familiarity with the Veteran's symptoms and his overall medical history.  Further, neither of those opinions contradicts Dr. Essex's opinion as to a specific cause of the Veteran's peripheral neuropathy.  On this basis, and resolving any doubt in the Veteran's favor, the Board finds that service connection for peripheral neuropathy must be granted.  Stefl; see also Combee.


ORDER

Service connection for peripheral neuropathy is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


